Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: Plaintiff, without sufficient foundation or proper justification, was permitted to interrupt the orderly process of the trial, place defendant’s trial counsel on the stand during the course of defendant’s case and introduce a letter written by the witness which created the inference that defendant had made a statement to the plaintiff inconsistent with the former’s testimony. The atmosphere thus created, and the resulting confusion, was not effectively dissipated in the manner of the submission of the issues to the jury. In our view defendant was thereby denied a fair trial and in the interests of justice a new trial should be granted. (Rudnick v. Tuckman, 1 A D 2d 269, 272; Pioneer Credit Corp. v. San Miguel, 274 App. Div. 184, 191.) All concur. (Appeal from a judgment of Onondaga Trial Term, for plaintiffs in an action for breach of contract.)
Present'— MeCurn, P. J., Eamball, Williams, Bastow and Goldman, JJ.